ON MOTION FOR REHEARING.
Per Curiam.
Appellants move for a rehearing alleging that the facts found by the court are not supported by the evidence and that the result arrived at is a suggestion that the drain commissioner and board of review were prompted in their action by improper motives. .The findings are supported by a clear weight of evidence and the court in granting relief did. not consider the motives of defendants, but determined that the rights of complainant had been invaded. The intent of these parties was not involved in the case.
The motion is denied.